Appeal from an order of the Surrogate’s Court of Queens County, denying appellant’s application to require the executor of Annie Linke, deceased, to file an account as executor. Order reversed on the law and the facts, with ten dollars costs and disbursements, payable out of the estate of Annie Linke, deceased, and application granted, without costs. The fact that the executor, acting as temporary administrator, filed an accounting is no bar to requiring him to account as executor to the end that the appellant, acting on behalf of Theodore Linke, deceased, may ascertain what properties, if any, came into the hands of the executor that were or became beneficially the property of Theodore Linke, deceased. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur.